Citation Nr: 0024525	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  95-33 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the above claim.

The veteran requested that he be scheduled for a personal 
hearing before a member of the Board in August 1995.  The RO 
scheduled him for a hearing before a local hearing officer in 
April 1996.  Regardless, he canceled his request for a 
hearing in April 1996.

By memorandum dated in February 1998, the Acting Chairman of 
the Board ruled favorably on the Board's own motion to 
advance this case on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (1999).

The Board remanded this case in March 1998 for additional 
records and examination of the veteran.  The requested 
development has been completed to the extent necessary.

Additional evidence, consisting of VA examination reports, 
was associated with the claims file in June and August 1999, 
subsequent to the issuance of the most recent May 1999 
supplemental statement of the case (SSOC).  Because this 
evidence is cumulative and/or not relevant to the issue on 
appeal, a remand to the RO for consideration and the issuance 
of an SSOC is not warranted.  See 38 C.F.R. §§ 19.31, 19.37 
(1999).
 
The veteran has also claimed entitlement to service 
connection for a low back disorder as secondary to gastritis 
and entitlement to a total disability rating based upon 
individual unemployability.  See Statements in Support of 
Claim, dated March 25, 1998, and July 7, 1998.  These claims 
are not currently before the Board since they have not been 
adjudicated by the RO, and they are not otherwise intertwined 
with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The preponderance of the evidence is against the claim 
that a current low back disorder resulted from disease or 
injury in service, or that pre-service scoliosis increased in 
severity during the veteran's active duty.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for a low back disorder, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran is not entitled to service connection for a 
low back disorder.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that mild 
scoliosis, not considered disabling, was diagnosed on 
entrance examination in August 1966.  He was assigned a 
physical profile of "1" for his lower extremities 
(including the lower back musculature and lower spine).

On February 2, 1967, the veteran injured his left foot on a 
gaff.  He was treated in the emergency room at Fort Polk, 
Louisiana, and required stitches in his foot.  There were no 
complaints or findings pertaining to the lumbar spine at that 
time or during three follow-up examinations later that month.  
The veteran stated only that he "gaffed" his left foot 
while climbing a pole.  He was treated for low back muscle 
strain on one occasion during service in May 1968, more than 
a year later.  

After service, the veteran was treated by Charles C. 
Smeltzer, Jr. M.D. in April 1984.  He stated that he worked 
lifting "stuff" but knew of no acute injury.  He reported 
the sudden onset of pain upon lifting that morning.  The 
diagnosis was lumbar strain.  

On examination by John F. Evans, D.C. in August 1992, the 
veteran reported that on August 13, 1992, he picked up a 
bundle of cloth and threw it across his shoulder injuring his 
low back.  X-rays of the lumbar spine showed mild generalized 
lipping and spurring of the anterior body surfaces of L1 
through L5; mild discopathy between L2-L3 and L3-L4; anterior 
disc wedging of L4; mild right posterior rotation of L1-L2; 
and a wedge-shaped vertebra at L3.  Dr. Evans stated that 
there were no fracture lines visible and should this be a 
fracture, it was an old fracture and appeared well healed.  
The diagnosis was acute lumbosacral sprain, second degree.  
The veteran underwent conservative care until September 1992.

The veteran was examined by Dr. Smeltzer in February 1993.  
He complained of chronic back pain secondary to a 25-foot 
fall during service.  He indicated that he was having a 
physical for veteran's benefits.   In May 1993, Dr. Smeltzer 
indicated that he examined the veteran in February 1993 and 
that he gave a five to six year history of bilateral lower 
extremity stiffness and of chronic back pain due to a fall of 
25 feet during service. 

The veteran claimed entitlement to service connection for a 
low back disorder in June 1993.  He stated that he fell and 
injured his back in February 1967 at Fort Polk, Louisiana.

Upon VA spine examination in September 1993, the veteran 
stated that he injured his back during service in February 
1967.  He was reportedly in training to be a lineman when he 
fell from a pole.  He received medical attention for his foot 
where he spiked himself but his back was not treated.  He 
stated that he did okay until 10 or so years ago when his 
back began to bother him.  In addition, he had an on-the-job 
lifting injury in August 1992.  X-rays of the lumbar spine 
showed mild degenerative joint disease with osteophyte 
formation, with no other abnormality.  The examiner diagnosed 
"Chronic lumbar syndrome -History of old injury while in 
service.  History of on-the-job injury in August 1992."

VA treatment records dated in May 1994 reveal findings of 
paravertebral tenderness of the veteran's spine.

In his August 1995 substantive appeal, the veteran stated 
that he injured his back during service when he fell from a 
pole and that it was never "checked out."  He further 
stated that in the "years to come" it began to give him 
trouble.  He stated that he strained his back over the years 
but doctors told him that his back "had been injured years 
before."

On examination by Dr. Smeltzer in February 1998, the veteran 
stated that he fell during service in 1966.  An x-ray showed 
mild lumbar scoliosis with degenerative spurring anteriorly 
and laterally.  No fracture was seen.  The assessment was 
back pain.  In March and July 1998, the veteran was diagnosed 
as having a back injury by history (service).  

In a July 1998 written statement, Dr. Smeltzer stated that it 
was "very possible" that the veteran's back pain was 
related to the fall he had during service when he fell 25 
feet.

The veteran was afforded a VA spine examination in August 
1998.  The examiner reviewed the claims file.  The veteran 
stated that he fell during his advanced individual training.  
He reportedly fell 25 feet onto his back.  The in-service 
examiner treated his foot but did not pay any attention to 
his back, which had gotten worse over the years.  X-rays of 
the spine showed multi-level discogenic degenerative changes 
and degenerative scoliosis with convexity to the left.  No 
fracture or subluxation was seen.  The final diagnosis was 
severe degenerative joint disease of the lumbar spine with 
slight loss of function due to pain.  The examiner further 
indicated that scoliosis was shown on x-ray and that chronic 
lumbar syndrome fit the veteran's description.  It was noted 
that either of these conditions "could be congenital and 
doubtfully acquired in nature."  As to the date of onset and 
etiology of the low back disorder, the examiner stated that 
it "could be related to the veteran's in-service low back 
injury as opposed to his back injury in 1992."  

In June 2000, the veteran's representative argued that the 
veteran's account of how he developed a low back disorder 
should be sufficient proof because he was a combat veteran.


II.  Legal analysis
  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  A veteran is considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service.  38 C.F.R. 
§ 3.304(b) (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (1999).  Service connection for arthritis may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1999).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations. VAOPGCPREC 
82-90; 38 C.F.R. §§ 3.303(c), 3.306 (1999).  Service 
connection may not be granted for congenital or developmental 
defects as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).  However, while service connection may not be granted 
for a defect, service connection may be granted for a 
disability that is shown by the evidence to have resulted 
from a superimposed injury or disease to a defect.  
VAOPGCPREC 82-90.

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

With regard to establishing a well-grounded claim for service 
connection based on aggravation of a preexisting disease, 
evidence sufficient to raise a presumption of aggravation by 
showing that the preexisting disease underwent an increase in 
severity during service is the equivalent of establishing a 
well-grounded claim for service connection based on 
aggravation.  38 C.F.R. § 3.306 (1999); see Routen v. West, 
142 F.3d 1434, 1440 (Fed.Cir. 1998) ("The presumption 
affords a party, for whose benefit the presumption runs, the 
luxury of not having to produce specific evidence to 
establish the point at issue.  When the predicate evidence is 
established that triggers the presumption, the further 
evidentiary gap is filled by presumption.").

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran's claim for service connection for a low back 
disorder is plausible.  He has submitted competent lay 
evidence of incurrence of a low back injury during service in 
1967.  Medical examiners have related a current low back 
disorder to the in-service injury in 1967.  Assuming the 
credibility of this evidence, this claim must be said to be 
plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all referenced medical records have been 
obtained, and the veteran was provided an appropriate VA 
examination.  Sufficient evidence is of record to decide the 
veteran's claim fairly.  Therefore, no further development is 
required. 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The veteran reported that he injured his back during service 
when he fell 25 feet from a pole in February 1967.  He was 
diagnosed as having a low back disorder as early as April 
1984, approximately 16 years following his separation from 
service.  A VA examiner in September 1993  diagnosed 
"Chronic lumbar syndrome - History of old injury while in 
service.  History of on-the-job injury in August 1992."  In 
July 1998, Dr. Smeltzer stated that it was "very possible" 
that the veteran's back pain was related to the fall he had 
during service when he fell 25 feet.  On VA examination in 
August 1998, the examiner stated that the veteran's low back 
disorder "could be related to the veteran's in-service low 
back injury as opposed to his back injury in 1992."  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disorder.  The medical examiners' diagnoses are not 
persuasive in light of the evidence of record.  Relevant 
judicial precedent provides that the Board is not bound by 
such diagnoses in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

These medical examiners did not see the veteran until many 
years after service.  They made no reference to objective 
medical evidence or medical records supporting their 
diagnoses.  The Board is unable to determine whether the 
September 1993 VA examiner was offering a medical opinion as 
to the etiology of the veteran's low back disorder, or merely 
reciting information as provided by the veteran.  The 
examiner's statement does not clearly demonstrate that based 
upon his medical expertise, he found a causative relationship 
between the veteran's alleged in-service low back injury and 
his current low back disorder.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 
(1995).  The other examiners' opinions are phrased in 
inconclusive terms (i.e., "very possible" and "could be") 
and have little probative value.  More importantly, it 
appears that all of the examiners' diagnoses were based 
solely on the veteran's report of his in-service injury, a 
report that is not plausible in light of the other evidence 
of record, as discussed below. 

In this case, the history as related by the veteran is 
unsupported by the medical evidence associated with the 
claims file.  The contemporaneous evidence of record does not 
support the history reported by the veteran to the examiners.  
He was treated on four occasions during service in February 
1967 after injuring his foot on a pole.  At no time did he 
report that he injured his back or actually fell from the 
pole.  To the contrary, he stated that he injured his foot on 
a gaff while climbing a pole.  Nowhere in his service medical 
records is evidence of an in-service lumbar spine injury, 
much less falling 25 feet from a pole.  

While the veteran was treated for low back muscle strain in 
May 1968, he did not report suffering any injury at that 
time, and no medical professional has attributed his current 
low back disorder to this in-service diagnosis and/or 
symptomatology.  This appears to have been an acute and 
transitory condition, since he did not thereafter seek 
medical treatment for a low back disorder until 1984.  At 
that time, he stated that he knew of no acute back injury.  
It was only around the time of his claim for compensation 
that the veteran began report that he suffered an in-service 
low back injury.  For these reasons, the Board finds his 
current reported history regarding his in-service lumbar 
spine injury to be incredible.  

While the veteran maintains that he has residuals from an in-
service low back injury, he is not competent to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  With respect to the veteran's statement that doctors 
told him that his back "had been injured years before," 
hearsay medical evidence does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board is also aware of Dr. Evan's statement concerning 
the veteran's wedge-shaped vertebra at L3 shown on x-ray in 
1992.  Dr. Evans stated that there were no fracture lines 
visible and should this be a fracture, it was an "old" 
fracture and appeared well healed.  However, the medical 
evidence of record establishes that there is no fracture.  
Dr. Evans himself stated that there were no fracture lines 
visible and subsequent x-rays of the veteran's lumbar spine 
taken in September 1993 and February and August 1998 showed 
no evidence of fracture.

The veteran's representative has argued that the veteran's 
account of how he developed a low back disorder should be 
sufficient proof because he was a combat veteran.  Assuming 
that the veteran was a combat veteran, he has not maintained 
that he suffered a low back injury while engaged in combat 
with the enemy.  See 38 U.S.C.A. § 1154(b) (West 1991).  He 
maintains that he injured his back during advanced individual 
training at Fort Polk, Louisiana, in February 1967.  His 
service personnel records indicate that he did not go to the 
Republic of Vietnam until February 1968.  Accordingly, 
38 U.S.C.A. § 1154(b) does not apply.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's current lumbar spine disorder was not caused by an 
in-service disease or injury.

Concerning scoliosis of the spine, this condition was noted 
on entrance into service in 1966.  However, no medical 
evidence has been presented or secured to render plausible a 
claim that preexisting scoliosis increased in severity during 
active duty.  Although it appears that the veteran's 
condition may have been symptomatic in May 1968, there is no 
medical evidence suggesting that it was aggravated.  He was 
not again treated for low back symptomatology until 1984.  
Therefore, the Board concludes that the presumption of 
aggravation is not raised.  See Verdon v. Brown, 8 Vet. App. 
529, 537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) (intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.) 

Assuming, without deciding, the veteran's scoliosis is a 
congenital defect, as discussed above, there is no evidence 
of a disability that is shown by the evidence to have 
resulted from a superimposed injury or disease to any such 
defect.  The medical evidence does not establish that any 
current low back disorder had its onset during the veteran's 
active duty. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a low back disorder, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
A reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (1999).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
veteran's low back disorder(s).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

